Rumsey, J.:
In May, 1890, Mary A. Edson made her will, which was followed in the same month by. two codicils. In this will and codicil, after making a large number of bequests to various charitable institutions, thé precise nature of which will be considered later, Miss Edson .made the following bequest: “ If for any reason any legacy or legacies left by my will or -by any codicil, either pecuniary or *107residuary, shall lapse or fail, or for any cause not take effect in whole or in part, I give and bequeath the amount which shall lapse, fail or not take effect, absolutely to the persons named as my executors. In the use of the same I am satisfied that they will follow what they believe to be my wishes. I impose upon them, however, no conditions, leaving the same to them personally and absolutely, and without limitation or restriction.” The last codicil was executed on the twenty-seventh day of May, and on the twenty-ninth of May, two days afterwards, Miss Edson died.
The will contained a direction to the executors to sell and convey any real estate of which the testator died seized, and to apply the proceeds of such real estate to the purposes of her will. In an action subsequently brought by the executors for a construction of the will it was held that a large number of bequests to charitable and benevolent institutions were void, and that the general devise of the rest, residue and remainder of the estate to the executors to be divided among such incorporated religious, benevolent and charitable societies of the city of New York, and in such amounts as should be fixed or approved by them, with the approval of the Rev. Dr. William R. Huntington, which bequest was contained in the last clause of the will, was also void.
It was further held in the same action that the bequest to the persons named as executors quoted above was valid, and vested in those persons absolutely the residuum of the estate, not otherwise disposed of; and that they took such share personally and not as executors.
After that action had been decided this suit was brought.
The plaintiff in this action is the widow and executrix of Marmont B. Edson, who was the brother of Miss Edson and her only next of kin and heir at law. The plaintiff alleges that the persons named as executors, who took the residuum'of the estate of Mary A. Edson under the bequest to them, received that estate upon a secret trust to dispose of it according to her wishes, and that those wishes, by virtue of which the trust was created, were that the estate should be distributed by the legatees' to the various corporations, the particular legacies to which in the former part of the will were declared void, or that it should be distributed, in accordance with the immediately preceding portion of the will, to such incorporated religious, *108benevolent and charitable societies in the city of Hew York as should seem good to the persons taking the estate. It is claimed by the plaintiff that these trusts being void the bequest to the defendants fails, and that, therefore, she, as the executrix of the next of kin of the testatrix, is entitled to have the residuary estate. Upon the trial at the Special Term it was held that the plaintiff had failed to make out her case and her complaint was dismissed. From the judgment dismissing the complaint this appeal is taken.
The respondents claim that the questions presented in this action were decided adversely to the plaintiff here in the action brought by them for the construction of the will, and that the judgment there is an adjudication in their favor which must dispose of this case. It appears from an examination of the judgment in that case, as it is presented here, that the parties to this action were also parties to that one, and, of course, so far as any questions were raised by the pleadings in that case, the decision of them is conclusive upon the parties in this action. (Cromwell v. County of Sac, 94 U. S. 351.) It was decided in the former suit, upon an interpretation of the will, that the persons named as executors took the title to the residuum of the property absolutely, to do with it as they pleased, and that must be taken as the settled law of the case between these parties.
But the question presented here is not whether the residuary legatees took the estate by virtue of the will of Miss Edson, but whether, by reason of any extrinsic circumstances, that estate came to them charged with a trust. That question was not presented in the action for the construction of the will. The only-question presented there' was whether certain clauses of the will were valid and what was the construction and effect of those clauses which were decided to be good. There was no claim in the former action that the will was at all ambiguous, and for that mason there was no ground for the introduction of extrinsic evidence, but the case was to be decided solely upon the inspection of the paper which was presented as the will of Miss Edson. The question depended simply upon the terms of the will itself and had nothing to do with the alleged extrinsic fraud. Here the construction and effect of the will is admitted, but it is claimed by the plaintiff that by reason of the facts occurring at the time the will was executed the apparently *109absolute estate which the respondents take is charged with a void trust, and for that reason the estate, which otherwise would be apparently good, is invalid. The question raised here could not be decided in the action for the construction of the will. The distinction between the questions raised in the two classes of cases is considered and explained in The Matter of Will of Keleman (126 1ST. Y. 13), and it is apparent from what is said in that case that the decision in the action to construe the will is not an adjudication upon the main question presented in this case.
It is a well-established principle of law that where a person, knowing that a legacy to him is intended by the testator to be applied to purposes other than for his own benefit, either expressly promises or by silence implies that he will carry the testator’s intention into effect, and the property is left to him upon the faith of that promise or undertaking, it is in effect the case of a trust. The rule has been laid down in numerous cases and must be deemed to be settled in this State by the case of O'Hara v. Dudley (95 N. Y. 403). The plaintiff claims that the circumstances under which this will was executed are such as to bring the residuary legatees within this rule of law, and to charge them as trustees of the property which they took by the residuary clause of the will. The rule of law is not disputed, but it was held by the learned judge at Special Term, and is claimed here by the respondents, that the evidence is not sufficient to bring the residuary legatees within the condemnation of that rule, and it was for that reason that the complaint was dismissed.
It is evident from the statement of the rule mentioned above that a secret trust in such cases may be established by some other means than an expressed promise. If the rule were only to be applied where it could be shown that the legatee expressly promised in terms to carry out the provisions of the secret trust, it would be seldom that it could be proven and a wholesome rule would lose much of its beneficial effect. But the rule is not so limited. It is not necessary, in order to establish a trust of this kind, to show that the alleged trustees made an express promise to carry the wishes of the testator into effect. A much broader rule has been established. Where a person even by silent acquiescence permits the testator to make a devise or bequest upon a belief that he will apply it for the *110benefit of others, that has the force and effect of an express promise (O'Hara v. Dudley, 95 N. Y. 403.) In Russell v. Jackson (10 Hare, 204) it appeared that the testator made a devise to the two Jacksons by a secret trust, which was stated in full only to his solicitor, but that subsequently the testator and the solicitor and the two Jacksons were present at an interview in which the testator stated to them that, having confidence in them, he would leave his property to them, being satisfied that they would carry out his intentions, which they knew, and that one of them assented to what was said and that the other did not dissent. Upon that condition of affairs the vice-chancellor held that the silent acquiescence was just as effectual to charge the legatee as a trustee as though there had been an express promise. In Tee v. Ferris (2 Kay & J. 351) the testator had devised his property to four persons absolutely, but at the time of his will had written a letter in which he said that he had devised the estate to them because he was not able to decide upon the disposition of it, and that he adopted that course in entire confidence that if he should die without making any further disposition they would appropriate it to charity use in their sound discretion. After the will had been executed, Ferris, one of the legatees, being with the testator, the will and letter were produced by the solicitor who drew it, and they were read aloud in the presence of Ferris. The letter was not communicated to Ferris at the request of the testator, but Ferris heard it as it was read, the testator being present, and kept silent and said nothing about it. The court held that his silence when the letter was read was equivalent to an undertaking on his part to carry into effect the testator’s intention as therein expressed, and the legatee Ferris was charged as trustee. This case has frequently been cited both in England and in this country and never without approval, so that the rule laid down in it may now be deemed to be a fair illustration of the extent to which courts of equity will go in establishing a secret trust for the purpose of avoiding a fraud upon the testator. With this rule in mind let us examine the testimony in this case, as to which there is no dispute.
It appears that Miss Edson was desirous of devoting a large part of her estate to charitable objects. Her brother, Marmont Edson, who was her only next of kin, was a man of considerable wealth, and had no need to receive any benefit from his sister. The will *111which she finally executed was drafted by Mr. Parsons, one of the residuary legatees, who had been her counsel and adviser. When that draft was presented to Miss Edson she made various changes in it, not particularly important, but yet sufficient to show that she understood the provisions of the will. Among these provisions were various bequests of considerable sums to different charitable institutions, and there was a special gift of the rest, residue and remainder of her estate to her executors, to be divided among such incorporated religious, benevolent and charitable societies as they should appoint, with the approval of Mr. Huntington. The will then contained the clause quoted at the beginning of this opinion. The second codicil, which was executed a few days afterwards, repeated the two provisions which have just before been stated, with another provision which is of much force in this connection. That was substantially that, if any of the societies or institutions named in the will or codicil should be unable to take the legacy intended for it by reason of want of incorporation, or any other cause whatever, she gave that legacy absolutely to the person who was president of such society, if it had a president, and, if not, to the person who should be treasurer, if it had a treasurer, and, if not, to the person who should be its chief executive officer, to be by him applied to the use and purpose of such institution or society. It is evident from this that Miss Edson was determined that, if there were any possible way to have it brought about, none of the bequests in her will should fail by reason of any legal objections. This intention is emphasized by the residuary clause, which only took effect in case any legacy left by the will or codicil should lapse or fail. It is quite evident from an examination of the will that there were no large legacies which could lapse or fail for any other reason than their invalidity, because the only other legacies were small compared with the great bulk of the property, and the whole residue of the estate was bequeathed to the executors, to be distributed to indefinite charitable societies in the paragraph of the will immediately before the absolute gift to the persons named as executors. It is quite clear from an inspection of the will that there could be no failure of any bequest which would not go into the rest and residue to be distributed pursuant to the next to the last paragraph of the eighth clause of the will, and the first paragraph of the fifth *112clause of the last codicil, if those bequests should turn out to be valid. So it was evident that the only contingency upon which the bequest in the last paragraph would take effect was the illegality of the residuary clause just before mentioned. This, of course, must have been known to the person who drew the will, because it is apparent from an inspection of the paper itself, and it necessarily follows from even a cursory reading.
It appears that when these papéis were executed, Mr. Parsons was present; that he read over the will and the codicil to Miss Edson at the several times when they were executed; and that from time to time he paused and looked at Miss Edson, and that she nodded in such a way as to indicate that she understood perfectly what was said. That having been done, the will was executed in proper form. There is no evidence, indeed there could be no evidence, of the wishes which Miss Edson had expressed to the persons named as her executors with regard to the disposition of this absolute devise to them. There is nothing in the case to show that at any time she had any communication with, either Bartow or Fairchild with regard to these bequests. There is nothing to show any further communication to Mr. Parsons than such as must have taken place when he received her instructions for drafting the will; and we can, therefore, look for her wishes only in the paper which is presented as her will. It is quite evident from this paper what her wishes were. They were that this property should go in charity, and in such charity as might be appointed by her executors, with the approval of Dr. Huntington. The person who drew the will must necessarily have been acquainted with those wishes. When he read over the last bequest, by which he, with the other persons named as executors, took that property absolutely, he must have been charged with the knowledge that the wishes of Miss Edson about the disposition of her property had been immediately before that expressed to him in that will, and he must have known that the wishes, which she expressed the belief that he would carry into effect, were those wishes which had just been expressed by her on that solemn occasion. No other conclusion can be drawn from the circumstances surrounding the transaction. Either Mr. Parsons knew what her wishes were, as she said he did in the will and codicil, in which case he was bound in good faith to carry them into effect, because he did not dissent, or *113he had no knowledge at the time when he read that clause to the testator, although she said that he had. We must believe that he knew what the wishes were, and believing it, it is impossible to resist the conclusion that he knew the inference which any other man must necessarily draw, that the testator’s wishes with regard to the disposition of her property were those which she had immediately expressed in her will, and which she feared perhaps might for some reason not take effect. Under all the circumstances as they are disclosed, it is a necessary inference, we think, that Mr. Parsons, when he drew this will and attended to the execution of it, ltnew what the testator’s ivislies were; that he knew they were those which had just been expressed, and that he gave her to understand by his acquiescence that he would carry those wishes into effect in case for any reason they failed to be carried into effect under the other clauses of the will.
The inference thus drawn is strengthened by the act of the legatees which took place shortly after the probate of the will. Rone of them, as is conceded, except Mr. Parsons, ever had any communication with the testatrix about this will, nor did they know any thing about it; even the fact that the will had been executed or that a bequest had been made to them. Tet we find that in a short time after the probate of the will, with the approval of Dr. Huntington, they proceeded to appoint the residuary estate which had been given to them to certain charitable objects. This appointment could hardly have been made in the way in which it was made with the approval of the gentlemen selected by the testatrix for that purpose unless the legatees had been advised of the wishes of the testatrix. Whence could they have received any such information unless it was from that one of their number who had drawn this will and was aware of Miss Edson’s wishes ?
The evidence, so far as Mr. Parsons is concerned, is not great in amount to be sure. But reading between the lines and drawing such fair inferences as we are compelled to draw from the surrounding circumstances and from subsequent acts, we must conclude from all the facts that when this will was executed he did have an understanding with Miss Edson as to her wishes with regard to this property, and that in making a disposition of her estate she relied upon *114his tacit consent to be governed by her wishes previously expressed. This brings the case, so far as he is concerned, clearly within the cases above cited.
But Messrs. Fairchild and Bartow stand upon an entirely different footing. It has been decided in Fairchild v. Edson (77 Hun, 298) that the three gentlemen named as executors took this residuary estate absolutely under this clause of the will. Each one, of them became the owner of the one-third of the estate which was given to him with an absolute right not only to have it, but to have it separated from the rest at,once upon the final disposition of the estate; because he took his share in severalty and absolutely under the terms of the will. By the express provisions of the statute he took this as a tenant in common and not as a joint tenant. (1 R. S. 727, § 44; Matter of Kimberly, 150 N. Y. 90.)
It has been said that the necessary intent of the testatrix in making this devise “to the persons named as my executors” was that they should take it as joint tenants, because otherwise they would not be bound to carry out her wishes. But this involves the consideration of extrinsic proof for the purpose of giving a construction to the grant. The nature of the estate which is granted by a will or deed is to be determined by the words of the grant, and no parol evidence is admissible to alter the construction which must necessarily be given to the words themselves. There is a vast difference between admitting parol evidence for the ¡Durpose of establishing a trust and admitting it for the. purpose of changing the legal construction of a grant. In the one case evidence must necessarily be received. In the other case the party claiming under a will gets his estate by virtue of what is put into the will and the extent and nature of that estate must be determined by the words which are written in the paper, and it cannot be enlarged or diminished by extrinsic considerations as to the intent of the testator which have not been put into the grant itself. This rule of law is so well settled that authorities need not be cited to sustain it. As these gentlemen took this property as tenants in common, with regard to them the bequest was precisely the same as if the residuary estate had been divided into three portions, and one portion given to each of them. If they had taken the estate as joint tenants, it is established by O’Hara v. Dudley {supra) that each one would have *115been bound by the tacit agreement of Parsons to devote it to the wishes of the testatrix, no matter whether they had any notice of this agreement or not. The reason is that the joint tenants have but one estate, and not three separate estates in severalty, and they all take this one estate subject to the infirmity which necessarily results from the agreement between the testatrix and one of their number which resulted in the gift being made. But with tenants in common, irpon both princiqfie and authority, the ruléis different. As to them, the sliare of each one belongs to him without any reference to the ownership of the other shares; and when the property is so given it must be deemed that he takes his share free from any charge that another legatee had impressed upon his own share ; and unless he himself had been a party to the promise by which the trust was created, he would take the absolute ownership of his share by a valid title. The trust in this case is impressed upon the property, not by reason of the intent of the testatrix, but because the legatee, having knowledge of that intent, accepts the trust either upon an express promise to carry it out, or upon such acquiescence as estops him from denying that the promise was made. Unless there is such promise or estoppel, the cases are conclusive that no trust exists. The promise must be made with reference to the estate which is bequeathed, and it can only be made in the nature of things by -the person to whom the bequest is made if he has a separate estate from any other bequeathed in the will. It necessarily follows that if the person sought to be charged as trustee knew nothing about the bequest to him, he cannot be charged with an assent, and, therefore, he cannot be charged with a trust. To hold otherwise would be to put it in the power of any person taking a share of property under a will to deprive every other person mentioned as a legatee under the will of the power to take any part of the estate. One tenant in common has no more connection with another tenant in common than has one legatee with another legatee. The estate given to each is separate from the estate given to any other; and there is no reason in principle, if one tenant in common can be charged with an agreement made by another tenant in common to which he is not a party and of which he has no knowledge, why any legatee of a portion of the estate may not also be charged with a like agreement made between the *116testatrix and the draughtsman of the will, although he .knew nothing whatever about it. For this reason, upon principle, it seems to us that it cannot be said that one tenant in common is chargeable with the tacit agreement by which another tenant has impressed upon his own share a trust. '
The same rule is to be deduced from the cases. It was expressly decided in Tee v. Ferris (2 K. & J. 357), where that question was the only question presented when the case finally came before the vice-chancellor. The case was followed in Rowbotham v. Dunnett (8 Ch. Div. 430). The same rule is laid down in the case of O'llara v. Dudley (supra). In that case it appears that the testatrix gave her estate to three persons absolutely, but as joint tenants. Such is stated to be the bequest by Judge Finch at the beginning of his opinion. It appears in that case that but one of the legatees had any knowledge of the intention of the testatrix or had made any agreement to be bound by it; and it was claimed that because no such agreement had been made by the others they were not bound and that as to them the devise was good. In repudiating that claim, Finch, J., bases his decision expressly upon the ground that the three legatees took this estate as joint tenants. He lays stress upon the rule that the trust comes to exist, not because of the intention of the testatrix, but because of the implied agreement of the legatee to carry out that intention; and he distinguishes the cases of Rowbotham v. Dunnett and Tee v. Ferris from the case which he had in hand expressly because of the fact that in those cases the legatee as to whom the devise was held to be good was a tenant in common and not a joint tenant; and he insists all through his opinion upon the fact that all the legatees in the case before him were joint tenants, and, therefore, and for that reason alone were bound by the tacit acquiescence of one of them.
Applying the rule laid down in these two cases, we must hold that, so far as the defendants Bartow and Fairchild are concerned, the complaint was properly dismissed as to them and the judgment must be affirmed. But with regard to Mr. Parsons the case is entirely different. He understood the wishes of the testatrix and by acquiescence agreed to carry them into effect. As to him his portion of the estate is charged with this trust.
This 'trust is void becahse of its indefiniteness.' The trust" as *117expressed by the wishes of the testatrix and as found in the will and as it was attempted to be carried out, is to divide this estate among such incorporated religious, benevolent or charitable societies as they shall see fit. It is well settled that such a trust as that is invalid. (People v. Powers, 147 N. Y. 104; Fairchild v. Edson, 77 Hun, 298.) Where a testator creates a trust which is invalid, because it is one which the law will not permit to be carried out, the trust necessarily fails and the property which is attempted to be bequeathed by the invalid trust goes to the next of kin. [O’Hara v. Dudley, 95 N. Y. 403; Springett v. Jenings, L. R. [10 Eq. Cas.] 488.) This must be the result as to the portion of the estate bequeathed to Hr. Parsons. As to him the judgment of the Special Term must be reversed and judgment ordered that the portion of the property bequeathed to him was not disposed of by the will, and goes to the plaintiff as the executrix of the next of kin.
It is perhaps unnecessary to say that there is no claim on the part of anybody that there is any actual fraudulent intent on the part of the executor or anybody else to get possession of this property. The attempt is simply to evade the well-settled rules of law which render a bequest void if it should happen that they were applied to this case. While such an intent, which has for its ultimate end, not private gain, but to devote the property to charitable use, involves no immorality, but the opposite, yet there are grave reasons of public policy why such things should not be permitted. In this particular case there can be no suspicion that any wrong was intended except an evasion of the law. While an evasion of the law like this involves no moral obliquity, it is the duty of tlio courts alw-ays to condemn it. The fact that the gentlemen who attempted it were by their position and character far above any suspicion of attempting to make gain for themselves, affords the greater reason why they should be held to the strictest rules. The thing may just as easily be attempted by soihe less scrupulous person for mere personal objects, but in the one case as well as in the other the policy of the law requires that such bequests should not be encouraged.
With regard to Hr. Huntington it is quite clear that the complaint was properly dismissed. He took nothing under this will, and the plaintiff was entitled to no relief against him whatever. The judgment as to him must be affirmed, with costs.
*118As to the defendants Bartow, Fairchild and Huntington the judgment is affirmed, with costs to be paid by the plaintiff.
As to the defendant Parsons the judgment is reversed, with costs, and judgment ordered that the one-third part of the residuary estate which was bequeathed to him did not pass by the will and shall be distributed by the executors to the next of kin.
Van Brunt, P. J., Williams and Patterson, JJ., concurred.